DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-4 are pending of which claims 1 and 4 are in independent form.
	Claims 1-4 are rejected under 35 U.S.C. 101.
	Claims 1-4 are rejected under 35 U.S.C. 103.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
The claim(s) recite(s) providing automated actions and content to one or more web pages relating to the management of a value chain network; nothing in the claim element precludes the step from practically performing certain methods of organizing human activity and mental process.
The process, as drafted, under its broadest reasonable interpretation, covers performance of the limitation for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the generic computer components, then it falls within the “certain methods of organizing human activity” and “mental process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “steps 1-10” to merely generate reports does not amount to significantly more than the judicial exception.
This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Notani; Ranjit et al. (US 20110264485 A1) [Notani] in view of Bourke; Cyril James et al. (US 20130024226 A1) [Bourke].

	Regarding claims 1 and 4, Notani disclose, a computer program product embodied on a non-transitory computer readable medium for providing automated actions and content to one or more web pages relating to the management of a value chain network, wherein the value chain network includes a shared database on a computer over a network, wherein the computer program is implemented by one or more processors executing processor instructions, the computer program product comprising: a first computer code for identifying an event in a value chain network (method for implementing and managing a value chain network [abstract], also see ¶ [0009]-[0012]); 
a second computer code for calculating a target value and a projected lost value in relation to an established target, wherein the target value is the anticipated value if the event in the value chain network had not occurred and the projected lost value is the anticipated lost value due to the event in the value chain network (The engine dynamically re-computes the order priority by ranking order line items based on projected lost sales potentially incurred if order is not received on the planned delivery date ¶ [0072]); 
a third computer code for calculating a potential impact on a related performance target associated with the event (stockout forecasting ¶ [0078], [0088], [0115], can be interpreted as potential impact associated with the event); 
a fourth computer code for receiving or prescribing one or more actions to resolve the event in the value chain network from one or more remote computers operated by respective one or more users (the engine then generates store order forecast to resolve projected safety stock violations aligned with the DC to store delivery schedule. The Store Order Forecast within the next delivery schedule is converted into Store Order ¶ [0061]-[0065]); 
a seventh computer code for comparing the difference between the target value and the recovered value and historical differences stored in a database (forecasting/projecting historical sales ¶ [0045], [0055]-[0059], [0083] and [0097]); 
an eighth computer code for storing the difference between the target value and the recovered value when the difference is less the respective historical differences stored in the database (According to at least one embodiment, the present invention includes a demand planning engine that calculates the store sales forecast based on historical sales and other causal factors ¶ [0045], [0056], [0057] and [0097]); 
a ninth computer code for retrieving the respective historical differences stored in the database ("online transaction processing database system" holds all data related to the forecasting and execution such as historical point of sale, events (promotions), weekly forecasts, daily forecasts, alerts, item master and site master ¶ [0149]); and 
a tenth computer code for transmitting one or more web pages containing the target value, recovered value and respective historical differences to a computer display (see Figs. 9C-9H).
However Notani does not explicitly facilitate a fifth computer code for calculating a recovered value, wherein the recovered value is the anticipated recovered value less the cost associated with each of the one or more actions to resolve the event in the value chain; and a sixth computer code for calculating the difference between the target value and the recovered value.
Bourke discloses, a fifth computer code for calculating a recovered value, wherein the recovered value is the anticipated recovered value less the cost associated with each of the one or more actions to resolve the event in the value chain; and a sixth computer code for calculating the difference between the target value and the recovered value (Referring to FIG. 11(a), this screenshot 401 shows a report that is obtained by the selection of a period 1 from which the user can drill down by selecting the cost of capital to review the affect of each cost of capital driver to explain the difference between gross and economic profit, or alternatively by selecting the gross profit can drill down to review the gross profit source ¶ [0215], [0217]-[0220]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Bourke’s system would have allowed Notani to facilitate a fifth computer code for calculating a recovered value, wherein the recovered value is the anticipated recovered value less the cost associated with each of the one or more actions to resolve the event in the value chain; and a sixth computer code for calculating the difference between the target value and the recovered value. The motivation to combine is apparent in the Notani’s reference, because there is a need to improve searching and providing accurate detailed information relating to the true cost of the activities of an enterprise.

Regarding claims 2, the combination of Notani and Bourke discloses, wherein the event in a value chain network comprises a projected stockout (Notani: stockout forecasting ¶ [0078], [0088], [0115]).

Regarding claims 3, the combination of Notani and Bourke discloses, wherein the order includes one or more financial transactions, and wherein the computer program product further comprises a sixth computer code for providing initiation and confirmation of the one or more financial transactions (Bourke: alternatively in order to review the financial performance for the ticketed portion of the flight the user can select the cost of capital in order to review the difference between forecast and economic profit and in the case of this example from the gross profit to review the profit and loss extract report for this loss and is directed to level 7, as illustrated by the screenshot 413 in FIG. 11(g) ¶ [0220], [0250]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980. The examiner can normally be reached Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





6/1/2022
/MOHAMMAD S ROSTAMI/               Primary Examiner, Art Unit 2154